DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10 March 2020 and 03 June 2021 were filed prior to the mailing date of this office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1-6 of prior U.S. Patent No. 11262394 (Application 16/814,206). This is a statutory double patenting rejection. In an alternative, in the event of the recited preamble adds a patentable weight, claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11262394 (Application 16/814,206). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
A preamble that describes the purpose or intended use of the claimed invention generally does not limit the claims. See MPEP 2111.02 and 2111.02(II). The preamble as recited in the does not limit the scope of the claim because the preamble of the instant application “[A] piezoelectric element manufacturing method for manufacturing a piezoelectric element by applying a polarization treatment to a piezoelectric substrate piece” and the conflicting patent recites “[A] piezoelectric element inspection method for performing an electric property evaluation of a piezoelectric element by applying a voltage to the piezoelectric element” in which, the steps in the body of claims are identical and hence both results in identical outcome. Further, as claimed in the instant application, a polarization treatment is achieved by “a second step of applying a voltage to the piezoelectric substrate piece” and “a strain of 1500 to 4000 ppm in a d31 direction occurs with an electric field of 2.0 to 4.0 kV/mm” are identical in the electrical property evaluation of the conflicting case. Therefore, a polarization treatment method to a piezoelectric substrate would result an electrical property evaluation. Moreover, page 14 last paragraph of the conflicting patent specification describes “the retry rate of polarization treatment was examined for the example and the comparative example”, in which it is evident that, a polarization treatment is known in the art and hence does not limit the scope of the claim. 

The polarization treatment as recited in claims 1 and 7-8 of the instant application comprising the steps of holding the substrate, applying voltage to a substrate that is held on the slightly adhesive sheet having a heat resistant temperature equal to or higher than 90°C and a holding power equal to or less than 0.50 kgf/cm2, has a surface resistance equal to or greater than 1016 ohms, having a Young's modulus of 5.0 to 10.0 MPa, and a heat conductivity equal to or greater than 0.05 W/mK, would perform an electrical property evaluation because both polarization treatment as well as electrical property evaluation are conducted at an electric field of 2.0 to 4.0 kV/mm. Applying identical electric field to piezoelectric substrates in d31 direction having identical  physical properties would result in identical outcome. As such, the claims are 

Note: the limitations of both sets of claims are listed with the conflicting portions have been italicized. 
Application 16/814,160
US 11,262,394 (Application 16/814,206)
1. A piezoelectric element manufacturing method for manufacturing a piezoelectric element by applying a polarization treatment to a piezoelectric substrate piece, the method comprising: 
a first step of holding the piezoelectric substrate piece on a flat-plate-shaped slightly adhesive sheet; and 
a second step of applying a voltage to the piezoelectric substrate piece held on the slightly adhesive sheet to apply a polarization treatment to the piezoelectric substrate piece.

7. The piezoelectric element manufacturing method according to claim 1, wherein the slightly adhesive sheen has a heat resistant temperature equal to or higher than 90°C and a holding power equal to or less than 0.50 kgf/cm2.

8. The piezoelectric element manufacturing method according to claim 1, wherein the slightly adhesive sheet has a surface resistance equal to or greater than 1016 ohms, a Young's modulus of 5.0 to 10.0 MPa, and a heat conductivity equal to or greater than 0.05 W/mK.
A piezoelectric element inspection method for performing an electric property evaluation of a piezoelectric element by applying a voltage to the piezoelectric element, the method comprising:
 
a first step of holding the piezoelectric element on a flat-plate-shaped slightly adhesive sheet, the slightly adhesive sheet has property values including a surface resistance equal to or greater than 1016 ohms, a Young's modulus of 5.0 to 10.0 MPa, a heat conductivity equal to or greater than 0.05 W/mK, a holding power equal to or less than 0.50 kgf/cm2 and a heat resistance equal to or higher than 900C; and 
a second step of applying the voltage to the piezoelectric element held on the slightly adhesive sheet to perform the electric property evaluation of the piezoelectric element.
2. The piezoelectric element manufacturing method according to claim 1, 
wherein the piezoelectric substrate piece has a first terminal and a second terminal formed on one surface thereof, 
the first step holds, on the slightly adhesive sheet, another surface of the piezoelectric substrate piece that is opposite to the one surface, and 
the second step applies the voltage between the first terminal and the second terminal of the piezoelectric substrate piece.
2. The piezoelectric element inspection method according to claim 1, 
wherein the piezoelectric element has a first terminal and a second terminal formed on one surface thereof, 
the first step holds, on the slightly adhesive sheet, another surface of the piezoelectric element that is opposite to the one surface, and 
the second step applies the voltage between the first terminal and the second terminal of the piezoelectric element.
3. The piezoelectric element manufacturing method according to claim 1, wherein the piezoelectric substrate piece has a size having a length of 0.2 to 0.4 mm, a width of 0.8 to 1.2 mm, and a thickness of 0.05 to 0.2 mm.
3. The piezoelectric element inspection method according to claim 1, wherein the piezoelectric element has a size having a length of 0.2 to 0.4 mm, a width of 0.8 to 1.2 mm, and a thickness of 0.05 to 0.2 mm.
when the piezoelectric substrate piece is subjected to the polarization treatment, a strain of 1500 to 4000 ppm in a d31 direction occurs with an electric field of 2.0 to 4.0 kV/mm.
4. The piezoelectric element inspection method according to claim 1, wherein, when the piezoelectric element is subjected to the voltage for the electric property evaluation, a strain of 1500 to 4000 ppm in a d31 direction occurs with an electric field of 2.0 to 4.0 kV/mm.
5. The piezoelectric element manufacturing method according to claim 1, wherein 
the flat-plate-shaped slightly adhesive sheet is bonded on a base material, and 
the base material is flat in at least a plane on which the slightly adhesive sheet is bonded, and the slightly adhesive sheet is bonded within the plane.
5. The piezoelectric element inspection method according to claim 1, wherein 
the flat-plate-shaped slightly adhesive sheet is bonded on a base material, and 
the base material is flat in at least a plane on which the slightly adhesive sheet is bonded, and the slightly adhesive sheet is bonded within the plane.
6. The piezoelectric element manufacturing method according to claim 1, wherein the slightly adhesive sheet holds the piezoelectric substrate piece and does not hinder a strain of the piezoelectric substrate piece that occurs when the voltage is applied.
6. The piezoelectric element inspection method according to claim 1, wherein the slightly adhesive sheet holds the piezoelectric element and does not hinder a displacement of the piezoelectric element that occurs when the voltage is applied.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohnishi (US 20080030102).
Ohnishi reads on the claims as follows:
Claim 1. A piezoelectric element manufacturing method for manufacturing a piezoelectric element by applying a polarization treatment to a piezoelectric substrate piece, the method (Figs. 1 to 3) comprising: 
a first step (step 2, para. [0113]) of holding the piezoelectric substrate piece (a piezoelectric body 34a, Fig. 3) on a flat-plate-shaped slightly adhesive sheet (lower surface of the lower electrode 34b is joined to the upper surface of the vibration plate 33 by means of adhesive, see Fig. 3 and para. [0108]); and 
a second step (step 810, para. [0146]) of applying a voltage (power source 12, Fig. 1, see para. [0146] to the piezoelectric substrate piece held on the slightly adhesive sheet to apply a polarization treatment (piezoelectric element 34 is manufactured in the form of the device 30 or at least after the piezoelectric element 34 is fixed to the upper surface of the separate vibration 

Claim 5. The piezoelectric element manufacturing method according to claim 1, 
wherein the flat-plate-shaped slightly adhesive sheet (piezoelectric element 34 is fixed to the upper surface of the separate vibration plate 33 by means of adhesive) is bonded on a base material (vibration plate 33, Fig. 3), and 
the base material is flat in at least a plane on which the slightly adhesive sheet is bonded, and the slightly adhesive sheet is bonded within the plane (see Fig. 3).

Claim 6. The piezoelectric element manufacturing method according to claim 1, wherein the slightly adhesive sheet holds the piezoelectric substrate piece (see para. [0221-0222]) and does not hinder a strain of the piezoelectric substrate piece that occurs when the voltage is applied.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Ohnishi in view of Nakamura (US 20130069490).
Regarding claim 2, Ohnishi teaches,

the second step applies the voltage between the first terminal and the second terminal of the piezoelectric substrate piece (see Fig. 1 and para. [0221]).
Ohnishi does not teach a piezoelectric substrate piece has a first terminal and a second terminal formed on one surface. However, Nakamura teaches a piezoelectric actuator having a piezoelectric element interposed between a pair of electrodes in which,
the piezoelectric substrate piece has a first terminal and a second terminal formed on one surface (electrodes 23 and 22 on the piezoelectric element 21, first electrode 22 includes first to fourth portions 22a to 22d, Fig. 3, para. [0047]).
Therefore, in view of the teachings of Nakamura, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the manufacturing method of Ohnishi to add electrodes on the same surface so that it enables to design a single electrodes to reach opposite side of the substrate and to apply the required voltage from the same surface without adding additional components.

Regarding claim 3, Ohnishi does not teach, a piezoelectric substrate piece has a size having a length of 0.2 to 0.4 mm, a width of 0.8 to 1.2 mm, and a thickness of 0.05 to 0.2 mm. Nakamura further teaches,  
wherein the piezoelectric substrate piece has a size having a length of 0.2 to 0.4 mm, a width of 0.8 to 1.2 mm, and a thickness of 0.05 to 0.2 mm (piezoelectric substrate 21 may be about 0.01 mm to 0.2 mm in height, about 0.4 mm to 4.0 mm in length, and about 0.1 mm to 2.0 mm in width, para. [0043]).
.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ohnishi in view of Shibata (US 20110074251).
Regarding claim 4, Ohnishi does not teach a specific electric filed required to polarize the piezoelectric element. However, Shibata teaches a piezoelectric thin film device in which, 
wherein, when the piezoelectric substrate piece is subjected to the polarization treatment, a strain of 1500 to 4000 ppm in a d31 direction occurs with an electric field of 2.0 to 4.0 kV/mm (see Fig. 6a and claim 2, more under an applied electric field of 30 kV/cm).
Therefore, in view of the teachings of Shibata, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the manufacturing method of Ohnishi to apply an electric field in the range of 2.0 to 4.0 kV/mm in d31 direction so that it enables to control a desired strain value while applying a polarization treatment to a piezoelectric element.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ohnishi in view of Koduri (US 20030109082).
Regarding claim 7, Ohnishi does not teach an adhesive sheet with specific heat resistance temperature or a holding power. However, Koduri teaches an adhesive coating for a semiconductor device in which, 
2 (see Table 3, heat decomposition temperature 3400C and adhesive strength 400 kg/cm2). 
Though Koduri teaches values higher than the claimed values, the claimed values fall within the range of the Koduri reference as presented in the Table 3. Therefore, in view of the teachings of Koduri, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the manufacturing method of Ohnishi to add commercial adhesives such as polyimide, epoxy resin, or silicone as taught by Koduri hold a piezoelectric element while applying a polarization treatment to a piezoelectric element.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and to overcome the nonstatutory double patenting rejections set forth in this Office action.

The following is an examiner’s statement of reasons for allowance: 
Claim 8 would be allowable for disclosing a piezoelectric element manufacturing method in which an adhesive sheet has a surface resistance equal to or greater than 1016 ohms, a Young's modulus of 5.0 to 10.0 MPa, and a heat conductivity equal to or greater than 0.05 W/mK.

The prior art cannot be reasonably held to anticipate or teach a method of manufacturing a piezoelectric element having an adhesive sheet with a surface resistance of 1016 ohms, a Young's modulus of 5.0 to 10.0 MPa, and a heat conductivity 0.05 W/mK, in conjunction with all of the limitations of independent claim 1. Prior arts of record Ohnishi or Nakamura or Shibata are silent 
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Prior art of record Arai (US 20170268973 A1) teaches a method of detecting a crack in piezoelectric elements includes applying voltage to a first piezoelectric element to cause deformation in the first piezoelectric element, forcibly deforming a second piezoelectric element to generate voltage according to the deformation of the first piezoelectric element, and detecting presence or absence of a crack in the pair of the piezoelectric elements. 
Prior art of record Horikiri (US 20140285068) teaches a piezoelectric thin film element having lower and upper electrode layers that enables to apply a desired polarization-electric filed hysteresis loop.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE K ABRAHAM whose telephone number is (571)270-1087. The examiner can normally be reached Monday-Friday 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VO can be reached on (571) 272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/JOSE K ABRAHAM/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729